UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-7977



RONALD B. JACKSON,

                                              Plaintiff - Appellant,

          versus


RONALD J. ANGELONE, Director; GENE M. JOHNSON,
Deputy Director; DAVID A. GARRAGHTY, Chief
Warden; K. V. BONNER, Housing Unit Manager; P.
HARRISON,   Lieutenant;    LAWRENCES,   Inmate
Hearings Officer; J. JOHNSON, Sergeant; M. C.
MILLARD, Associate Warden,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-00-421)


Submitted:   June 26, 2002                 Decided:   August 22, 2002


Before WILKINS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald B. Jackson, Appellant Pro Se. Mark Ralph Davis, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald B. Jackson appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.            We

have reviewed the record and the district court’s opinion and find

no reversible error.       Accordingly, we affirm substantially on the

reasoning of the district court. Jackson v. Angelone, No. CA-00-421

(E.D. Va. Oct. 24, 2001).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and   argument   would   not   aid   the

decisional process.




                                                                   AFFIRMED




                                     2